DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the element 725 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cairns (US Patent Application Publication 20050037656 A1).
As per claim 1, Cairns teaches a wire termination device (along 14), for coupling a wire to a feedthrough device (along 12), the wire termination device (along 14) comprising: a housing 14 having a first end (adjacent to 70) and a second end (adjacent to 62) spaced apart from the first end (adjacent to 70) in a longitudinal direction (along 62), the housing 14 defining a cavity (along 80) and an opening (along 80) to the cavity (along 80) at the first end (adjacent to 70) for receiving a pin 22 of the feedthrough device (along 12) extending in the longitudinal direction (along 62), the wire termination device (along 14) comprising a retention member 82 coupled to the housing 14 and located at least partially within the cavity (along 80) of the housing 14, the retention member 82 configured to engage the pin 22 of the feedthrough device (along 12) to retain the pin 22 of the feedthrough device (along 12) in the cavity (along 80) of the housing 14.
As per claim 2, Cairns teaches a wire termination device (along 14), wherein the retention member 82 is coupled to an inside surface (along 40) of the housing 14 within the cavity (along 80) of the housing 14.
As per claim 3, Cairns teaches a wire termination device (along 14), wherein the retention member 82 comprises an elongated strip (along 82) of material having a first end (adjacent to 70) and a second end (adjacent to 62), and wherein the first end (adjacent to 70) of the elongated strip (along 82) is coupled to the inside surface (along 40) of the housing 14 and the second end (adjacent to 62) of the elongated strip (along 82) is configured to engage the pin 22 of the feedthrough device (along 12) to retain the pin 22 of the feedthrough device (along 12) in the opening (along 80) of the housing 14.
As per claim 4, Cairns teaches a wire termination device (along 14), wherein the housing 14 has a first end surface (adjacent to 70) at the first end (adjacent to 70), and the retention member 82 is configured to bias the first end surface (adjacent to 70) of the housing 14 against the feedthrough device (along 12) when the retention member 82 is engaged with the pin 22 of the feedthrough device (along 12).
As per claim 5, Cairns teaches a wire termination device (along 14), wherein the retention member 82 is configured to bias the first end surface (adjacent to 70) of the housing 14 against a sealing surface (adjacent to 38) of the feedthrough device (along 12) to seal the opening (along 80) such that the cavity (along 80) is sealed from an ambient environment (see paragraph [0001]) when the retention member 82 is engaged with the pin 22 of the feedthrough device (along 12).
As per claim 6, Cairns teaches a wire termination device (along 14), wherein the retention member 82 is configured to engage at least one of a radial protrusion (adjacent to 25) or a radial recess (along 22) of the pin 22 of the feedthrough device (along 12).
As per claim 7, Cairns teaches a wire termination device (along 14), further comprising an outer grounding housing (along 15, see paragraph [0027]) and an electrically insulating layer (see paragraph [0047]), wherein the housing 14 is received within the outer grounding housing (along 15, see paragraph [0027]), and wherein the electrically insulating layer (see paragraph [0047]) is disposed between the housing 14 and the outer grounding housing (along 15, see paragraph [0027]) such that the housing 14 is electrically isolated from the outer grounding housing (along 15, see paragraph [0027]).
As per claim 8, Cairns teaches a wire termination device (along 14), further comprising at least one additional retention member 82 coupled to the housing 14 and located at least partially within the opening (along 80) of the housing 14, and wherein the retention member 82 and the at least one additional retention member 82 are arranged symmetrically about the longitudinal direction (along 62).
As per claim 9, Cairns teaches a wire termination device (along 14), further comprising an outer seal 44 coupled to the housing 14 and extending from the first end (adjacent to 70) of the housing 14.
As per claim 10, Cairns teaches a wire termination device (along 14), comprising: a feedthrough device (along 12) comprising a pin 22; a wire termination device (along 14) comprising a housing 14 having a first end (adjacent to 70) and a second end (adjacent to 62) spaced apart from the first end (adjacent to 70) in a longitudinal direction (along 62), the housing 14 coupled to a wire 26 at the first end (adjacent to 70) of the housing 14, the housing 14 defining a cavity (along 80) and an opening (along 80) to the cavity (along 80) at the first end (adjacent to 70) of the housing 14, and wherein the wire termination device (along 14) comprising a retention member 82 coupled to the housing 14 and located at least partially within the opening (along 80) of the housing 14, the retention member 82 engaged with the pin 22 of the feedthrough device (along 12) to retain the pin 22 of the feedthrough device (along 12) in the opening (along 80) of the housing 14.
As per claim 11, Cairns teaches a wire termination device (along 14), wherein the retention member 82 is coupled to an inside surface (along 40) of the housing 14 of the wire termination device (along 14) that is within the cavity (along 80) of the housing 14.
As per claim 12, Cairns teaches a wire termination device (along 14), wherein the retention member 82 comprises an elongated strip (along 82) of material having a first end (adjacent to 70) and a second end (adjacent to 62), and wherein the first end (adjacent to 70) of the elongated strip (along 82) is coupled to the inside surface (along 40) of the housing 14 and the second end (adjacent to 62) of the elongated strip (along 82) is configured to engage the pin 22 of the feedthrough device (along 12) to retain the pin 22 of the feedthrough device (along 12) in the opening (along 80) of the housing 14.
As per claim 13, Cairns teaches a wire termination device (along 14), wherein the housing 14 has a first end surface (adjacent to 70) at the first end (adjacent to 70), and the retention member 82 is configured to bias the first end surface (adjacent to 70) of the housing 14 against the feedthrough device (along 12) when the retention member 82 is engaged with the pin 22 of the feedthrough device (along 12).
As per claim 14, Cairns teaches a wire termination device (along 14), wherein: the feedthrough device (along 12) comprises a sealing member (38, see paragraph [0035]) having a sealing surface (adjacent to 38); and the retention member 82 is configured to bias the first end surface (adjacent to 70) of the housing 14 against the sealing surface (adjacent to 38) of the sealing member (38, see paragraph [0035]) of the feedthrough device (along 12) to seal the opening (along 80) such that the cavity (along 80) is sealed from an ambient environment (see paragraph [0001]) when the retention member 82 is engaged with the pin 22 of the feedthrough device (along 12).
As per claim 15, Cairns teaches a wire termination device (along 14), wherein the feedthrough device (along 12) comprises a sealing member (38, see paragraph [0035]) that comprises an epoxy (see paragraph [0031]).
As per claim 16, Cairns teaches a wire termination device (along 14), wherein the wire termination device (along 14) comprises: an outer grounding housing (along 15, see paragraph [0027]); and an electrically insulating layer (see paragraph [0047]); wherein the housing 14 of the wire termination device (along 14) is received within the outer grounding housing (along 15, see paragraph [0027]), and wherein the electrically insulating layer (see paragraph [0047]) is disposed between the housing 14 and the outer grounding housing (along 15, see paragraph [0027]) such that the housing 14 is electrically isolated from the outer grounding housing (along 15, see paragraph [0027]).
As per claim 17, Cairns teaches a wire termination device (along 14), wherein the wire termination device (along 14) further comprises an outer seal 44 coupled to the housing 14 and extending from the first end (adjacent to 70) of the housing 14.
As per claim 18, Cairns teaches a wire termination device (along 14), wherein the feedthrough device (along 12) comprises a housing 14 and an insulator 170 arranged radially between the pin 22 and the housing 14, and wherein a hermetic seal 45 is formed between the insulator 170 and the housing 14.
As per claim 19, Cairns teaches a wire termination device (along 14), wherein an additional hermetic seal 45 is formed between the insulator 170 and the pin 22.
As per claim 20, Cairns teaches a method, for connecting a wire 26 with a feedthrough device (along 12), the method comprising: coupling the wire 26 to a wire termination device (along 14) at a second end (adjacent to 62) of a housing 14 of the wire termination device (along 14), the housing 14 having a first end (adjacent to 70) spaced apart from the second end (adjacent to 62) in a longitudinal direction (along 62) and having a cavity (along 80) open at the first end (adjacent to 70) of the housing 14; after coupling the wire 26 to the wire termination device (along 14), inserting a pin 22 of a feedthrough device (along 12) into the cavity (along 80) of the wire termination device (along 14) until a retention member 82 of the wire termination device (along 14) engages the pin 22 of the feedthrough device (along 12) and retains the pin 22 of the feedthrough device (along 12) in the cavity (along 80) of the housing 14.
As per claim 21, Cairns teaches a method, wherein coupling the wire 26 to the wire termination device (along 14) comprises soldering the wire 26 to the wire termination device (along 14).
As per claim 22, Cairns teaches a method, wherein inserting the pin 22 of the feedthrough device (along 12) into the cavity (along 80) of the wire termination device (along 14) until the retention member 82 of the wire termination device (along 14) engages the pin 22 of the feedthrough device (along 12) comprises inserting the pin 22 of the feedthrough device (along 12) into the cavity (along 80) of the wire termination device (along 14) until at least one of the retention member 82 or pin 22 of the feedthrough device (along 12) produces an audible sound (along 82).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831